MEMORANDUM**
Artemisa Chavez-Navarro, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ decision dismissing her appeal from an immigration judge’s (“IJ”) denial of her motion to terminate removal proceedings and initiate deportation proceedings and its subsequent removal order. We deny the petition for review.
The permanent rules of the Illegal Immigration Reform and Immigrant Responsibility Act (“IIRIRA”) apply to Chavez-Navarro because she was served with a Notice to Appear after April 1, 1997. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 597 (9th Cir.2002).
We have jurisdiction to review Chavez-Navarro’s contention that application of IIRIRA’s permanent rules to her is imper-missibly retroactive and review de novo. Id. at 599. Because petitioner had no settled expectation that her asylum application would either be accepted or referred to immigration court proceedings before April 1, 1997, application of the permanent rules to Chavez-Navarro was not impermissibly retroactive. See id. at 602 (where petitioner presented herself to the Immigration and Naturalization Service (“INS”) before April 1, 1997, her “expectation” that proceedings would commence before the effective date of IIRIRA did not rise to level of “settled expectation” and application of the permanent rules was not impermissibly retroactive).
We lack jurisdiction to review the timing of the INS’s decisions to deny Chavez-Navarro’s asylum application and commence removal proceedings. See 8 U.S.C. § 1252(g); Barahona-Gomez v. Reno, 236 F.3d 1115,1120 (9th Cir.2001) (asylum officer’s decision whether to grant relief or refer to an IJ is unreviewable); JimenezAngeles, 291 F.3d at 599 (timing of decision to commence proceedings is unreviewable).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.